Citation Nr: 1719487	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), helicobacter pylori infection, and Barrett's esophagus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  His awards include the Combat Infantryman Badge (CIB) and Korean Service Medal (KSM).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In April 2011, October 2012, September 2013, December 2013, July 2014, and February 2015, the Board remanded this matter for additional development.

The Board denied the claim on appeal in a September 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion) in April 2016, which was granted by Order of the Court that same month.  Accordingly, the appeal was remanded to the Board for further consideration.

In September 2016, the Board again remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a gastrointestinal disorder, to include GERD and Barrett's esophagus, is causally related to active service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include GERD and Barrett's esophagus, was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  As the Board is taking action favorable to the Veteran by granting entitlement to service connection for a gastrointestinal disorder, the decision poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In written statements of record and during the March 2011 Board videoconference hearing, the Veteran has asserted that he had stomach problems starting in and continuing ever since he returned from service.  The Veteran has also contended that his claimed gastrointestinal disorder was secondary to his service-connected PTSD.  He reported that his trench position was regularly shelled two or three times a day when he was stationed in Korea.  It was indicated that the traumatizing images and experiences during service caused his claimed disorder.  He reported taking medications for stomach problems pretty much ever since he returned from Korea.

As an initial matter, the Veteran's service treatment records have not been located and are unavailable.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board is further cognizant of the Veteran's receipt of the CIB and the circumstances of his service, including his combat service in Korea.  38 U.S.C.A. § 1154(a) provides that consideration be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  In addition, while 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of disease or injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.304(d) (2016); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Post-service private treatment records dated from 1997, included various findings related to gastrointestinal problems.  A September 1997 treatment record showed findings of epigastric pain much better on Prilosec.  A November 2000 colonoscopy report showed findings of occasional diverticulosis and removal of one sigmoid polyp.  A June 2002 record revealed that the Veteran provided a history of heartburn symptoms.  Diagnoses included long-standing heartburn and gas pains, history of hiatal hernia, family history of stomach cancer, and history of colon polyps.  A November 2005 private treatment progress note showed diagnoses of history of diverticulosis, history of Barrett's esophagus, history of colon polyps, and history of H. pylori gastritis.  Additional private treatment records dated from 2002 to 2012 showed findings of GERD, short segment Barrett esophagus, mild erosive esophagitis, erosive duodenitis, and rule out helicobacter pylori infection.

In an August 2007 VA psychiatric examination report, the Veteran indicated that he had unspecified gastrointestinal problems.

In an April 2008 statement, a private family medicine physician, J. T. W., M. D., reported that the Veteran had a long history of trouble with his stomach, had been diagnosed with Barrett's esophagitis, and had been followed routinely by gastroenterology.  The physician added that the Veteran had had trouble with what he called a "nervous stomach" ever since he was in the military and Korea.  The physician then commented that it was his belief that the Veteran's stomach troubles could be directly related to his service in Korea. 

In an additional April 2011 statement, the same physician discussed the Veteran's reports of shells exploding in close proximity to the trench where he was sheltering during service.  He then indicated that the Veteran developed a nervous stomach and digestive difficulties since service.  It was noted that the Veteran began to seek medical care in his home community for stomach problems shortly after he returned from service and continued to have to take medication for that issue ever since he got out of the service.  The physician commented that the Veteran had problems with dyspepsia for the entire time that he has known him and had Barrett's esophagus identified on upper endoscopy in 2006.  The physician then noted his belief that it was as likely as not that the Veteran's dyspepsia and chronic stomach upset was related to his military service and PTSD.  He also noted is belief that the Veteran does qualify for a service connection on this issue and was a highly responsible and honest gentleman who he enjoyed knowing for the last 15 years.

In a June 2011 VA esophagus and hiatal hernia examination report, the Veteran provided a history of heartburn and indigestion beginning in the 1950's following his military separation and had continued since that time.  It was noted that over-the-counter medications, such as Tums and Rolaids, had controlled the symptoms.  The examiner listed a diagnosis of GERD, noting that a date of onset of the diagnosed GERD could not be provided.  In an addendum June 2011 VA medical opinion, the examiner opined that that the Veteran's stomach condition, diagnosed as GERD, was less likely as not (less than 50/50 probability) caused by or a result of military service.  In the cited rationale, the examiner simply noted that there was no evidence available to support that the Veteran's GERD was secondary to military service.  It was noted that the Veteran stated after separation he began having symptoms and started using a large amount of Rolaids and other antacids.  However, the examiner noted that there was no documentation of that and the Veteran was not sure when the symptoms started other than after separation from service.

A February 2012 private medical progress note included diagnoses of history of colon polyps, history of Barrett's esophagus, and history of diverticulosis. 

A January 2013 VA esophageal conditions examination report showed that the Veteran was examined and that his claims folder was reviewed.  GERD was diagnosed, and the examiner gave a date of onset of 2002.  Barrett's esophagus was also diagnosed, with a date of onset of 2006 provided.  After reviewing the record and examining the Veteran, the examiner opined that GERD and Barrett's esophagus were less likely as not caused by or aggravated by military service.  In the cited rationale, the examiner stated that "no chronic GERD symptoms [were] documented in military service" and that there was "no documentation of Barrett's esophagus in military service."  It was noted that the Veteran reported onset of symptoms after separation from military service and that a July 2002 endoscopy indicated mild esophagitis at that time (greater than 40 years after military service) and no mention of Barrett's esophagus.  These findings were later determined by the Board to be inadequate, as the Veteran's service treatment records were unavailable.  Further, the examiner did not offer a medical opinion regarding whether the Veteran's gastrointestinal disorder was caused or aggravated by his service-connected PTSD.

In a November 2013 VA medical opinion, the January 2013 VA examiner noted her review of the claims file and repeated the text of most of the January 2013 VA examination findings.  Thereafter, she also opined that GERD and Barrett's esophagus were less likely as not caused by or aggravated by the Veteran's service-connected PTSD.  In the cited rationale, the examiner noted that a 2007 mental health VA examination report diagnosed PTSD without mention of GERD or Barrett's esophagus complications.  It was further highlighted that there was no documented medication for PTSD and no documented evidence to indicate PTSD symptoms of social, recreational, and familial functioning caused or aggravated GERD and/or Barrett's esophagus.

In a February 2014 VA esophageal conditions examination report, the examiner diagnosed GERD with a date of diagnosis in 2002 and resolved Barrett's esophagitis with a date of diagnosis in 2006.

In a February 2014 VA medical opinion, the examiner was asked to determine whether it was at least as likely as not (a 50% or higher degree of probability) that the current gastrointestinal disorder, to include Barrett's esophagus, was causally related to service, including the Veteran's medication intake post service, or was proximately due to or caused by the Veteran's service-connected PTSD.  The examiner opined that the claimed condition was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, it was noted that by the Veteran's own admission, the gastrointestinal problems did not begin until after military service, as was noted in previous January 2013 and February 2014 VA examination reports.

In an August 2014 VA examination report, the Veteran reported stomach problems prior to joining military service and self-treating his dyspepsia symptoms during service with Rolaids.  The examiner found that the Veteran's gastrointestinal disease was not incurred in service.  It was noted that there were no service treatment records to document medical issues in service.  However, the examiner indicated that the Veteran clearly stated that his gastrointestinal symptoms started when he worked on the family farm prior to joining military service.  The examiner diagnosed H. pylori infection, noting that the disease was not known to medical science 60 - 70 years ago or when the Veteran served in the military.  It was not diagnosed in this Veteran until 2002.

The examiner opined that the Veteran's condition was not caused by his service-connected PTSD.  In the cited rationale, the examiner noted that PTSD was a mental disorder, did not cause any gastrointestinal disease, and certainly could not cause an infection of the stomach.  After opining that it was less likely than not that the Veteran's gastrointestinal disability was aggravated by his service-connected PTSD, the examiner was noted to base his opinion on the Veteran's reports of symptoms prior to service and the large gap between the Veteran's diagnosis of H. pylori infection and service separation.  The examiner further concluded that the Veteran was incorrectly diagnosed with GERD and Barrett's esophagus, citing to evidence in the record as well as medical articles to support his opinion.  Instead, the examiner noted that upper gastrointestinal (UGI) testing showed decreased peristalsis, which was compatible with an aging esophagus called presbyesophagus.

In a May 2015 VA esophageal conditions examination report, the examiner listed a diagnosis of GERD with a date of onset of 2007.  The Veteran emphatically denied having gastrointestinal symptoms before his military service and provided a history of esophagitis and Barrett's esophagus.  He reported having UGI symptoms starting and continuing after military service.  The examiner commented that there was no evidence in the record to support a finding that the Veteran had a gastrointestinal condition in service, with the first evidence of GERD not evident until 2007, some 60 years after his military service had concluded.  The examiner then opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner noted that GERD was diagnosed in 2007, and that there was no documented evidence that the Veteran had this condition diagnosed or treated previously.  The examiner concluded that it was unlikely that the condition had onset in service, noting the Veteran's claim of symptoms after service prior to documented diagnosis of GERD in 2007 was not shown.

The examiner further opined that the Veteran's service-connected PTSD did not cause a gastrointestinal disability nor was a known aggravating factor.  It was noted that GERD was caused by reflux of gastric acid into esophagus secondary due to a relaxed lower esophageal sphincter tone, and that PTSD did not affect the power of the esophageal sphincter.  Finally, the examiner commented that there had been no worsening of the condition that could be attributed to PTSD.  

Additional private treatment records dated from 2012 to 2015 and VA treatment records dated through 2017 showed continued findings of GERD.

In the April 2016 Joint Motion, the parties found that the Board failed to provide adequate reasons and bases in the September 2015 decision for several reasons.  It was first indicated that the Board erred by failing to discuss whether the Veteran's claimed in-service stomach problems were consistent with the circumstances, conditions, or hardships of his combat service in Korea as required by 38 U.S.C.A. § 1154(b).  It was then noted that the Board also failed to sufficiently address the credibility of Veteran's lay statements as they relate to the chronicity of gastrointestinal symptoms in and since service in light of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In that case, the Federal Circuit held that when weighing the probative value of lay evidence regarding symptomatology, the Board cannot validly find that lay statements lack credibility merely because the record does not contain confirmatory clinical records to substantiate the Veteran's recollections.

The parties also agreed that remand was required because the Board failed to acknowledge that it had a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, as the Veteran's service treatment records could not be located.  It was also indicated that the Board did not address an April 2011 private medical opinion from J.T.W., M.D., relating the Veteran's dyspepsia and chronic upset stomach to his period of military service and his service-connected PTSD.  

Pursuant to the April 2016 Joint Motion and in light of the cumulative record, the Board instructed the AOJ to arrange for an additional VA medical examination and opinion to clarify the etiology of the Veteran's claimed gastrointestinal disorder on appeal.  

In a May 2016 treatment record, the Veteran's private physician, J.T.W., M.D., noted the Veteran's assertions that eating cold food in stressful, combat conditions during service had caused persistent GI trouble.  The Veteran specifically indicated that he had not had trouble like that before service.  In an additional May 2016 treatment record, the physician listed an impression of history of combat in Korea from 1952 to 1953; irritable bowel syndrome, dyspepsia, abdominal pain on and off since his Korea experience, now 67 years after the experience.  The examiner noted diagnoses of dyspepsia and GERD without esophagitis.  Additional records dated in September 2016 showed notations by the physician that the Veteran has had trouble with irritable bowel and heartburn going all the way back to his days in combat in Korea.

In a December 2016 VA Stomach and Duodenal Conditions (not including GERD or Esophageal Disorders) examination report, the examiner diagnosed Helicobacter pylori with a date of diagnosis in February 2006.  A February 2006 EGD was noted to reveal gastric mucosal erythema and a biopsy and/or CLO test was positive for Helicobacter pylori.  It was indicated that the condition was not symptomatic and that the Veteran has no current symptoms that would be caused by Helicobacter pylori.  The Veteran was noted to experience symptoms of GERD if he was not on acid suppressive therapy.  Available records did not indicate the dates of antibiotic therapy, but later notes indicated that the Veteran was treated for the Helicobacter pylori infection.  It was noted that the Veteran had no signs or symptoms and no incapacitating episodes due to signs or symptoms of any stomach or duodenum conditions.  The examiner concluded that the Veteran was identified as having Barrett's esophagus in 2002 and had a follow up EGD in February 2006 that revealed incidental gastric erythema with reportedly positive testing for Helicobacter pylori.  The examiner then highlighted that this would have been an asymptomatic, incidental finding not related to past military service.

In a December 2016 VA Intestinal Conditions examination report, the examiner indicated that there were no objective findings on examination to warrant a diagnosis.  The examiner noted the Veteran's reported single hospitalization in 1956 for having passed bright red blood per rectum and receipt of a diagnosis of "colitis".  The Veteran then reported that that the symptoms have never reoccurred and that he has no current symptoms of colitis.  Finally, it was noted that the Veteran had normal colonoscopy showing only internal hemorrhoids in November 2011.

In a December 2016 VA Esophagus and Hiatal Hernia examination report, diagnosed GERD with a date of diagnosis in 1953 and Barrett's esophagus with a date of diagnosis in July 2002.  The Veteran described lifelong symptoms of dyspepsia and water brash dating from his youth.  Over the years, management of that condition was noted to transition from antacids to histamine blockers to proton pump inhibitors.  It was noted that as long as the Veteran remained on acid-blockade therapy, his symptoms were reasonably quiescent with occasional episodes of water brash.  The records were noted to show procedures performed in July 2002, February 2006 (Barrett's esophagus and nonspecific gastric erythema), and August 2014 (delayed esophageal peristalsis).  Signs or symptoms due to the diagnosed esophageal condition were listed as pyrosis, reflux, regurgitation, substernal pain, and mild, occasional episodes of esophageal spasm with use of continuous medication to treat GERD,.  The examiner concluded that the Veteran had experienced GERD with water brash for nearly his entire lifetime.  It was further noted that he continued to experience symptoms during service, palliating the symptoms with antacids as would have been the only therapy available at the time.  With better acid-blocking medications now available, the Veteran continues therapy under the supervision of a civilian family physician and consulting gastroenterologist.  The examiner then opined that there was no relationship between any events which may have occurred during the Veteran's active duty years and his ongoing GERD.

In an attached December 2016 VA medical opinion, the same VA examiner, a general practitioner, first opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that the Veteran had described symptoms of GERD with water brash having been present well before entry into the Army.  While on active duty, the symptoms continued and were palliated with antacids, as would have been the standard of care for the condition at the time.  It was then noted that the Veteran did not describe that the symptoms worsened over the years, just that they continued.  The examiner then highlighted the discovery of Barrett's esophagus via EGD in 2002 would bear no relationship with any events or circumstances to which the Veteran was exposed during active service ending in 1953.  The examiner indicated that GERD was a very common condition and Barrett's esophagus was "a not uncommon consequence of chronic reflux".  The examiner then opined that neither condition was related to any event or series of events experienced by the Veteran.

The examiner then opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  In the cited rationale, the examiner noted the Veteran's reliable and credible history of GERD, which antedated entry into the Army in 1953.  It was further noted that available records reflected that the Veteran underwent EGD in 2002 and 2006 with no notation that he had findings of gastric ulceration, which can be occasioned by stress, be it physical (as in severe underlying illness) or psychological stress.  The examiner then concluded that symptoms of GERD with water brash would have been independent of whatever symptoms the Veteran was experiencing with PTSD.

The examiner then described the baseline level of severity of the Veteran's claimed condition based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by service-connected PTSD, noting that the Veteran described near daily symptoms of dyspepsia and water brash due to GERD beginning well before entry into the Army in 1953.  The Veteran was again noted to be a credible and reliable historian and the examiner commented that there were no written records to confirm the intensity of his symptoms at baseline, as this was prior to 1953.  The examiner then concluded that the current severity of the claimed condition not greater than the baseline.

In the provided rationale as to why a baseline cannot be established (e.g. medical evidence is not sufficient to support a determination of baseline level of severity), the examiner noted that the Veteran described experiencing near daily symptoms beginning prior to entry into the Army in 1953.  The symptoms were noted to continue to this day, but, owing to the fact that better acid-blocking medication is available now, are less intense.  Regardless of an established baseline, the examiner then opined that the Veteran's claimed condition was NOT at least as likely as not aggravated beyond its natural progression by service-connected PTSD.  In the cited rationale, the examiner highlighted that the Veteran's current GERD symptoms were actually better now than at baseline years ago due to the availability of better medication.  The examiner further concluded that there was no plausible reason to suspect that the later diagnosis of Barrett's esophagus was somehow related to ongoing emotional symptoms occasioned by PTSD.

When discussing conflicting medical evidence, the examiner again reiterated that the Veteran was a competent and reliable historian.  It was noted that the details the Veteran described of living with GERD for many years were similar to many patients who suffer the same affliction.  The examiner found that while it was true that chronic and ongoing emotional stress could manifest as symptoms related to gastric hyperacidity, he did not feel that the available evidence, primarily the EGD findings and the lack of endoscopic evidence of gastric hyperacidity, supported the Veteran's claim that PTSD aggravated his gastrointestinal symptoms.  The examiner further acknowledged that the Veteran's private care provider, in his role as a dedicated advocate for his patient, was offering a different opinion, just as the examiner may very well do if the roles were reversed.  The examiner finally concluded that there were well-described endoscopic findings that occurred with the gastric hyperacidity occasioned by chronic stress, and that those findings were lacking, as best he could tell, with the EGD procedures done in 2002 and 2006.

Despite the adverse medical opinions, the Board concludes that entitlement to service connection for a gastrointestinal disorder, to include GERD and Barrett's esophagus, is warranted.  In view of the totality of the evidence, including the circumstances of the Veteran's combat service in Korea; heightened duty to consider the applicability of the benefit of the doubt rule due to loss of his service treatment records; current findings of GERD and Barrett's esophagus; the December 2016 VA examiner findings that Barrett's esophagus was "a not uncommon consequence of chronic reflux"; the positive private medical opinions from J. T. W., M.D. dated in April 2008, April 2011, and May 2016; the decreased probative value of the numerous VA medical opinions of record due to inadequate or incomprehensible rationale and incomplete consideration of the Veteran's lay assertions; and the competent and credible reports of in-service combat conditions and gastrointestinal symptoms as well as continuous gastrointestinal symptoms since service, the Board finds that the Veteran's current GERD and Barrett's esophagus cannot be reasonably disassociated from his military service.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for a gastrointestinal disorder, to include GERD and Barrett's esophagus, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include GERD and Barrett's esophagus, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


